Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rexroad (2006/0237607).
Rexroad shows;
1.  A skirt assembly, the skirt assembly comprising:
     a plurality of attachment devices (200, 600) removably attachable to a basket of an aerial work platform, each of the plurality of attachment devices being 
     a flexible cover (debris net, see abstract) configured to be removably attachable to the plurality of attachment devices such that the flexible cover is extendable substantially normally about exterior sides of at least a portion of a basket of an aerial work platform.
2.  The skirt assembly of Claim 1, wherein each of the plurality of the attachment devices includes:
     a bracket slidably (200) receivable over a toe kick of a basket of an aerial work platform; and
     at least one support arm (300) that extends substantially normally from the bracket.
3.  The skirt assembly of Claim 2, wherein each support arm is removably attachable to its associated bracket (see (640)) .
4. The skirt assembly of Claim 3, wherein each support arm is rotatably removably attachable to its associated bracket.
6.  The skirt assembly of Claim 2, wherein the bracket (200) is configured to be attachable to one support arm (300).
13.  The skirt assembly of Claim 1, wherein the flexible cover includes at least one flexible panel (debris net, see abstract).
1-4, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crockerell (10,294,682).
Rexroad shows;
1.  A skirt assembly, the skirt assembly comprising:
     a plurality of attachment devices (1, 2, 14, 40) removably attachable to a basket of an aerial work platform, each of the plurality of attachment devices being configured to extend outwardly from the basket substantially normally to the basket; and
     a flexible cover (50) configured to be removably attachable to the plurality of attachment devices such that the flexible cover is extendable substantially normally about exterior sides of at least a portion of a basket of an aerial work platform.
2.  The skirt assembly of Claim 1, wherein each of the plurality of the attachment devices includes:
     a bracket slidably (1, 2, 14) receivable over a toe kick of a basket of an aerial work platform; and
     at least one support arm (40) that extends substantially normally from the bracket.
3.  The skirt assembly of Claim 2, wherein each support arm is removably attachable to its associated bracket (see bolt. Fig.5) .

6.  The skirt assembly of Claim 2, wherein the bracket (1, 2, 14) is configured to be attachable to one support arm (40).
13.  The skirt assembly of Claim 1, wherein the flexible cover includes at least one flexible panel (50).
       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandford (GB 2560965) in view of Holland 910,550,634).
Blandford shows;
1.  A skirt assembly for a basket of an aerial work platform, the skirt assembly comprising:
     a plurality of attachment devices (3, arms of frame (5)) removably attachable to a basket of an aerial work platform, each of the plurality of attachment devices 
being configured to extend outwardly from the basket substantially normally to the basket; and

    Brandford is silent if his flexible cover configured to be removably attachable to the plurality of attachment devices.
     Holland shows a flexible cover (150) configured to be removably attachable to a plurality of attachment devices (114, 111, 112, 113) by releasable closure device (194) of a suspension tube (154) that is configured to be slidably receivable unto a support arm (114, 111).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible cover (5a, 5b) of Blandford to comprise suspension tubes, as taught by Holland, since it would have provided the predictable results of allowing removable attachment of his flexible cover to the attachment devices.

     a bracket (hook (3)) slidably receivable over a toe kick of a basket of an aerial work platform; and
     at least one support arm (arms of frame (5)) that extends substantially normally from the bracket.
5.  The skirt assembly of Claim 2, wherein at least one support arm is made of a material chosen from a metal (see page 3, line 30) and a non-electrically-conductive material.
6.  The skirt assembly of Claim 2, wherein the bracket (3) is configured to be attachable to one support arm (arms of frame (5)).
9.  The skirt assembly of Claim 2, further comprising a suspension tube configured to be slidably receivable onto the support arm.
10.  The skirt assembly of Claim 9, wherein the suspension tube is made of fabric.
11.  The skirt assembly of Claim 9, wherein the suspension tube includes at least one releasable closure device (194).
12.  The skirt assembly of Claim 11, wherein the releasable closure device includes a closure device chosen from a hook-and-loop fastener (195, 196), snaps, and a zipper.
.
     Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandford (GB 2560965) in view of Holland 910,550,634), as applied to claim 2 above, and further in view of Stanford (2015/0096836).
    Stanford (Fig.2) show an arm (120) removably attachable to its associated toe board bracket (210) by a removable hinge pin (230).
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge connection of the support arm of Blandford to his bracket (3) to comprise a removable hinge pin, as taught by Stanford, since it would have provided the result of allowing a removable attachment therebetween.
3.  The skirt assembly of Claim 2, wherein each support arm is removably attachable to its associated bracket.
.
     Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandford (GB 2560965) in view of Holland 910,550,634), as applied to claim 2 above, and further in view of Smock (2016/009055).
      Smock shows a flexible panel (40) made of a material chosen from vinyl and fabric.
               All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a vinyl fabric material, as taught by Smock, for the material of the flexible panel of Blandford, since it would have provided the predictable results of allowing for a heavy duty flexible panel.

14. The skirt assembly of Claim 13, wherein the flexible panel is made of a material chosen from vinyl and fabric.
.
       Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandford (GB 2560965) in view of Holland 910,550,634), as applied to claim 2 above, and further in view of Smock (2016/009055), as applied to claim 14 above..
16.  A skirt assembly for a basket of an aerial work platform, the skirt assembly comprising:
      a plurality of attachment devices (3, arms of frame (5)),
removably attachable to a basket of an aerial work platform, each of the plurality of attachment devices being configured to extend outwardly from the basket substantially normally to the basket, wherein each of the plurality of the attachment devices includes:
     a bracket (3) slidably receivable over a toe kick of a basket of an aerial work platform; and 
     at least one support arm (arms of frame (5) that extends substantially normally from the bracket; and a flexible cover (5a, 5b) configured to be removably attachable (as taught by Holland) to the plurality of attachment devices such that the flexible cover is extendable substantially normally about exterior sides of at least a portion of a basket of an aerial work platform, wherein the flexible cover .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummings (8,881,868) at (32), and Clear (2008/0283336) at 70) showing hooks for fitting over toe boards.
Applicant’s election without traverse of Group I, Figs. 2E and 3B in the reply filed on 8/24/21 is acknowledged.
Claims 7.  8 and 17-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/21.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828. The examiner can normally be reached Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634